      Case 1:20-cv-00025-LG-RPM Document 43 Filed 01/22/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

PIERRE D. JONES                                                     PLAINTIFF

v.                                               CAUSE NO. 1:20CV25-LG-RPM

GULF COAST RESTAURANT
GROUP INC.; HALF SHELL
OYSTER HOUSE BILOXI
LLC; and CHAD HENSON,
Individually                                                     DEFENDANTS

                              FINAL JUDGMENT

      In accordance with the Memorandum Opinion and Order entered herewith,

this Court finds that the defendants are entitled to summary judgment.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that Pierre D.

Jones’s claims against the defendants are hereby DISMISSED WITH

PREJUDICE.

      SO ORDERED AND ADJUDGED this the 21st day of January, 2021.

                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE
